Citation Nr: 1030078	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the reduction of a 30 percent disability rating for 
hypertension with cardiomegaly to noncompensable, effective July 
1, 2006, was proper.  

2.  Entitlement to an increased rating from July 1, 2006, for 
hypertension with cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to September 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In September 2006, the Veteran testified before a Veterans Law 
Judge, seated at the RO.  In a subsequent January 2007 decision, 
the Board denied the Veteran a disability rating in excess of 30 
percent prior to July 1, 2006, and compensable thereafter, for 
his hypertension with cardiomegaly.  This decision was appealed 
by the Veteran to the U.S. Court of Appeals for Veterans Claims 
(Court), which issued a December 2008 decision reversing and 
vacating, in part, the Board's January 2007 decision.  
Specifically, the Court determined that the Veteran had a pending 
appeal of the February 2006 reduction to noncompensable of his 
disability rating for his hypertension with cardiomegaly.  The 
Court also vacated the denial of a compensable rating for 
hypertension subsequent to July 1, 2006, and returned that issue 
to the Board.  These issues were then remanded in August 2009 by 
the Board to the RO for additional development.  In May 2010, the 
Veteran testified before a second Veterans Law Judge, seated at 
the RO.  The required development has been completed and this 
case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to an increased rating for hypertension 
with cardiomegaly is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO reduced the 
Veteran's disability rating for hypertension with cardiomegaly 
from 30 percent, in effect since September 13, 1998, to 
noncompensable, effective July 1, 2006.  

2.  Medical evidence at the time of the reduction did not 
demonstrate overall improvement in the Veteran's hypertension 
with cardiomegaly, such that a noncompensable rating was clearly 
warranted.  


CONCLUSION OF LAW

The reduction in the rating assigned for hypertension with 
cardiomegaly, from 30 percent to noncompensable, effective July 
1, 2006, was not proper; thus, restoration of the 30 percent 
rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.3, 4.7, 4.20, 4.104, Diagnostic Codes 7007, 
7101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board acknowledges VA's duties to notify and 
to assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  
In the present case, however, in light of the favorable decision 
reached herein, to the extent that the VCAA might be applicable, 
the Board concludes that any errors in the timing or content of 
VCAA notice or assistance is moot.

II. Rating reduction

The Veteran challenges the reduction of his 30 percent rating for 
hypertension with cardiomegaly, effective July 1, 2006.  The 
provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).  

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 30 percent to 
noncompensable for hypertension with cardiomegaly were properly 
carried out by the RO.  In February 2005, the RO notified the 
Veteran of a proposed rating reduction (issued within a January 
2005 rating decision), and the RO instructed the Veteran to 
submit within 60 days any additional evidence to show that his 
rating should not be reduced.  The RO took final action to reduce 
the disability rating within a February 2006 rating decision, in 
which the rating was reduced from 30 percent to noncompensable, 
effective July 1, 2006.  The RO informed the Veteran of this 
decision by letter dated March 27, 2006.  Thus the RO properly 
carried out the procedural requirements under 38 C.F.R. 
§ 3.105(e) for reduction of the Veteran's disability rating for 
his hypertension with cardiomegaly.  The Veteran does not contend 
otherwise.  

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  
As the Veteran's 30 percent rating was in effect from September 
13, 1998, to July 1, 2006, a period greater than five years, 
these provisions apply to the present appeal.  

The provisions of 38 C.F.R. § 3.344(a) require a review of the 
entire record of examinations and Veteran's medical and 
employment history to ascertain whether the recent examination 
was full and complete.  Examinations less full and complete than 
those on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings will not be reduced on any 
one examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated, and it is reasonably certain that any material 
improvement will be maintained under the ordinary conditions of 
life.  38 C.F.R. § 3.344.  The Court has held that the 
circumstances on which rating reductions can occur are 
specifically limited, and carefully circumscribed by regulations 
promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require that in 
any rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the disability, whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that, in any rating reduction case, not only must it be 
determined that improvement in the disability has occurred, but 
also that improvement reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  In Brown, the Court also held that where a rating had been 
in effect for over five years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examination, a specific finding of "material improvement" in 
the condition must be made to sustain a reduction action.  Brown, 
5 Vet. App. at 419-20.  

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  Post-reduction evidence, however, may not be 
used to justify an improper reduction.  

Hypertension is generally rated under Diagnostic Code 7101, which 
provides that a 10 percent rating is warranted with diastolic 
pressure predominantly 100 or more; or systolic pressure 
predominantly 160 or more; or the need for continuous medication 
for hypertension control.  A 20 percent rating is warranted for 
hypertension with diastolic pressure predominantly 110 or more; 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted for hypertension with diastolic pressure 
predominantly 120 or more.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In the present case, the Veteran was initially assigned a 
hyphenated diagnostic code, Diagnostic Code 7101-7007.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7007, for hypertensive heart disease, provides a 
10 percent rating for a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or the need for continuous medication.  
The next higher rating of 30 percent is warranted when a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study.  A 60 percent 
rating is warranted for more than one episode of acute congestive 
heart failure in the past year; workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7007.  In every case where the 
requirements for a compensable rating are not met, a zero percent 
evaluation may be assigned, even if the diagnostic schedule does 
not provide for such a noncompensable evaluation.  38 C.F.R. 
§ 4.31.  

A 30 percent initial rating was awarded in August 1999 based on 
the results of a December 1998 VA medical examination.  This 
examination noted left ventricular hypertrophy on a prior EKG 
study, which the RO found sufficient to support a 30 percent 
rating under Diagnostic Code 7101-7007.  

Upon receipt of his increased rating claim, a VA heart 
examination was afforded the Veteran in May 2004.  He reported he 
did not require any type of antihypertensive therapy and did not 
participate in any special activities for blood pressure control.  
On VA examination, his blood pressure was recorded as 128/80, 
115/75 and 120/81.  An EKG was normal with an ejection fraction 
of 55-60 percent, without evidence of cardiomegaly.  A May 2004 
chest X-ray was interpreted as also showing no evidence of 
cardiomegaly.  The impression was that the Veteran did not have 
any evidence of cardiomegaly or cardiovascular disease on 
evaluation nor was there evidence of essential hypertension.  The 
claims file was not available but the Veteran reported prior 
evidence of cardiomegaly on chest X-ray.  The examiner opined 
that this could have been due to pericardial effusion and/or a 
radiographic abnormality resulting from the placement of the 
chest X-ray.  At the time of the examination there was no 
evidence of cardiovascular dysfunction including cardiomegaly or 
essential hypertension.  

In July 2004, the Veteran sought treatment at a private emergency 
room for chest discomfort.  His reported past medical history 
included a history of pulmonary hypertension, a history of 
chronic right bundle branch block on EKG, a probable history of 
viral cardiomyopathy while in the Navy which resolved according 
to the Veteran, an anxiety disorder, a penicillin allergy, and 
possible systemic hypertension.  Blood pressure was recorded on 
examination as 124/92.  The impression was of atypical chest 
pain, possibly a chronic bifascicular block on EKG, a history of 
pulmonary hypertension not confirmed objectively, an anxiety 
disorder, and a penicillin allergy.

A private EKG conducted in July 2004 included the notation that 
the EKG was abnormal.  Left ventricular hypertrophy with QRS 
widening was indicated.  

In August 2004, a exercise stress test was performed at a private 
hospital.  The maximum level achieved was 7 METS.  Testing was 
discontinued due to attainment of 100 percent of the maximum 
predicted heart rate and due to dyspnea and fatigue.  During the 
stress test, the veteran reported no chest pain or chest 
discomfort.  

A June 2005 VA chest X-ray was compared with the May 2004 X- ray.  
It was determined that there was no interval change in 
appearance.  The heart appeared slightly prominent and the aortic 
knob appeared slightly prominent.  The impression was of a stable 
chest.  

At the time of a June 2005 VA hypertension examination, the 
Veteran was not on any medication for his blood pressure.  He 
reported he had an enlarged heart but denied any symptoms other 
than occasional chest pain which was evaluated several times, 
with negative results.  Blood pressure was recorded as 120/88 and 
118/84.  The impression was of a history of borderline 
hypertension since 1997 but not on any medications.  The 
Veteran's blood pressure readings were borderline with the blood 
pressure being 136/90 in September 1997 and at the time of the 
examination being 120/88.  

A VA heart examination was also conducted in June 2005.  The 
Veteran provided a history of intermittent chest pains.  Blood 
pressure was recorded as 120/88 and 120/84.  The diagnosis was of 
atypical chest pain with negative cardiac workup in the past 
including an EKG showing normal left ventricular function.  There 
was a history of cardiomegaly with a slight prominent heart shown 
in the present X-ray which was stable since the last examination.  
A May 2004 EKG was determined to be essentially normal with an 
ejection fraction of 60 percent and normal left ventricular wall 
motion.  The examiner reported that he had reviewed the results 
of stress testing conducted in June 2005.  The Veteran's METS 
level was 8.5.  In the examiner's opinion, the Veteran did not 
have ischemia.  An addendum to the examination report by another 
physician indicates that the second physician confirmed the first 
physician's opinion.  The second physician wrote that there was 
no evidence to support a claim for cardiomegaly or hypertensive 
heart disease.  

After considering all evidence of record at the time of the 
February 2006 reduction of the Veteran's disability rating, the 
Board is unable to conclude the reduction was proper.  The Board 
notes first that the criteria for a noncompensable rating under 
Diagnostic Code 7007 were not met at that time; according to the 
June 2005 VA examination report, the Veteran had a workload of 
8.5 METs on stress testing at that time, as would support at 
least a 10 percent rating under that Code.  Next, the Veteran's 
full and complete history of examinations, to include hospital 
reports, was not considered by VA at the time of the reduction, 
as required by 38 C.F.R. § 3.344(a).  Specifically, the July and 
August 2004 private treatment records from St. Joseph's Hospital, 
where he was seen for chest pain and given extensive cardiac 
work-up, was not considered by VA examiners or raters at the time 
the reduction was effectuated.  Among other pertinent findings, 
the August 2004 stress test noted a METs level of 7, which would 
have supported his then-current 30 percent rating.  Although the 
Board acknowledges that the May 2004 and June 2005 VA examination 
reports were thorough and tended to suggest some improvement in 
the Veteran's service-connected cardiovascular disability, they 
did not, in light of the 2004 private treatment records, removal 
all doubt regarding whether true improvement has been 
demonstrated.  Additionally, these reports did not establish such 
improvement as to clearly warrant a noncompensable rating.  
38 C.F.R. § 3.344(b) states that if doubt remains, the Veteran's 
current rating is to be continued.  Thus, the Board finds that 
restoration of the Veteran's 30 percent rating for his 
hypertension with cardiomegaly is warranted.  


ORDER

Restoration of a 30 percent disability rating for hypertension 
with cardiomegaly is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



REMAND

The Veteran also seeks an increased rating for his service-
connected hypertension with cardiomegaly.  Review of the record 
indicates he was last afforded VA examination of this disability 
in June 2005, over five years ago.  According to his hearing 
testimony and written statements, this disability was worsened in 
severity since his last VA examination.  Therefore, remand is 
required to obtain a current assessment of the severity of the 
Veteran's service-connected disability.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify any and 
all VA and non-VA health care providers who 
have treated him for his service-connected 
hypertension with cardiomegaly since 2005.  
Ensure that all identified VA and non-VA 
medical treatment records that are not 
already of record are obtained.  

2.  Schedule the Veteran for a VA 
cardiovascular examination to determine the 
severity of his service-connected 
hypertension with cardiomegaly.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
describe the current status of the Veteran's 
hypertension with cardiomegaly, to include a 
description of all functional incapacity 
related to the disability, and any current 
treatment or medication received.  All 
required testing, including METs testing 
should be performed, except when medically 
contraindicated.  If testing cannot be done, 
the examiner should so state and then provide 
an estimated METs level.  A full and complete 
rationale for all opinions, including the 
METs level, is required.  The examiner should 
specify what level of activity warrants the 
assignment of the estimated METs level.  The 
examiner is also requested to comment upon 
the impact of the Veteran's hypertension with 
cardiomegaly upon his ability to maintain 
gainful employment and any limitations upon 
such.  All opinions must be supported by 
complete rationale.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________		___________________________
                L. HOWELL			      BARBARA B. COPELAND
      Veterans Law Judge				Veterans Law Judge



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


